Name: Commission Directive 87/481/EEC of 9 September 1987 amending Council Directive 70/458/EEC on the marketing of vegetable seed
 Type: Directive
 Subject Matter: means of agricultural production;  plant product;  marketing
 Date Published: 1987-09-26

 Avis juridique important|31987L0481Commission Directive 87/481/EEC of 9 September 1987 amending Council Directive 70/458/EEC on the marketing of vegetable seed Official Journal L 273 , 26/09/1987 P. 0045 - 0045 Finnish special edition: Chapter 3 Volume 24 P. 0133 Swedish special edition: Chapter 3 Volume 24 P. 0133 *****COMMISSION DIRECTIVE of 9 September 1987 amending Council Directive 70/458/EEC on the marketing of vegetable seed (87/481/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/458/EEC of 29 September 1970 on the marketing of vegetable seed (1), as last amended by Commission Directive 87/120/EEC (2), and in particular Article 40a thereof, Whereas, in the light of the development of scientific and technical knowledge, it is desirable to amend the conditions laid down in Annex I to Directive 70/458/EEC for crop isolation for the production of spinach beet seed and beetroot seed; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex I (4) to Directive 70/458/EEC is hereby amended as follows: 1. The following item is inserted: 1.2 // 'A. Beta vulgaris // // 1. From any pollen sources of the genus Beta not included below // 1 000 metres; // 2. From pollen sources of varieties of the same subspecies belonging to a different group of varieties: // // (a) for basic seed // 1 000 metres, // (b) for certified seed // 600 metres; // 3. From pollen sources of varieties of the same subspecies belonging to the same group of varieties: // // (a) for basic seed // 600 metres, // (b) for certified seed // 300 metres. The groups of varieties referred to in 2 and 3 shall be determined in accordance with the procedure laid down in Article 40.' 2. The existing item A is redesignated 'Aa' and the words 'Beta and' are deleted wherever they appear. Article 2 Member States shall take the measures necessary to comply with this Directive not later than 1 July 1989. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 9 September 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 225, 12. 10. 1970, p. 7. (2) OJ No L 49, 18. 2. 1987, p. 39.